Citation Nr: 0621458	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  96-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for the 
residuals of a fracture of the left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from February 1989 to November 
1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for the left middle finger 
fracture residuals and which assigned this disorder a 
noncompensable disability evaluation.  In June 1997, the 
veteran testified at a personal hearing at the RO.  In April 
1998, the Hearing Officer issued a decision which continued 
the noncompensable evaluation.

In July 2000, the appellant testified before the undersigned 
at a Travel Board hearing conducted at the RO.  In December 
2000, the case was remanded for additional evidentiary 
development.  Another remand was issued by the Board in 
November 2004 in order for the claim to be readjudicated 
under all appropriate regulations.  The case is again before 
the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

A review of the record indicates that the veteran's left 
middle finger fracture residuals were last examined by VA in 
February 1999, over seven years ago.  At the hearing 
conducted by the undersigned in July 2000, she had stated 
that her finger was occasionally painful and would lock in a 
bent position.  These complaints, coupled with the duration 
of time since the last examination, suggest that another VA 
examination would be helpful in determining the current 
degree of disability resulting from her fracture residuals.

In DeLuca v. Brown, 8 Vet. App. 202(1995), the U.S. Court of 
Appeals for Veterans Claims (CAVC) held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45 (1996), and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 (1996) does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.

Moreover, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the case of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require more extensive notice in claims for 
compensation, including notice concerning the effective date 
of an award.  The Board is confident that the RO will take 
appropriate action under the Dingess precedent.

The veteran is hereby advised of the importance of reporting 
to any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran a VA orthopedic 
examination of her left middle finger fracture 
residuals.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so reviewed.  
Specifically, the examiner should address the 
following factors:

a.  Whether there is favorable or 
unfavorable ankylosis of the left middle 
finger and, if unfavorable ankylosis is 
present, whether or not it is extremely 
unfavorable; and

b.  Whether there is limitation of motion 
of the finger; that is, whether there is a 
gap of one inch (2.5 cm) or more between 
the fingertip and the proximal transverse 
crease of the palm, with the finger flexed 
to the extent possible, or with extension 
limited by more than 30 degrees.

c.  In addition, the examiner should fully 
describe the degree of limitation of motion 
of the joint or joints affected by the 
degenerative changes, if present.  Any 
limitation of motion must be objectively 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Complete range 
of motion studies should be performed to 
accurately ascertain the amount of 
limitation of motion present in the left 
middle finger.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be indicated, 
per 38 C.F.R. § 4.40.  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy of disuse, per 38 C.F.R. § 4.45.

d.  All appropriate tests deemed necessary 
should be accomplished, with a 
comprehensive report including complete 
rationales for all conclusions made.

2.   After the above-requested development has 
been completed, the veteran's claim for an 
initial compensable evaluation for the 
residuals of the left middle finger fracture 
must be readjudicated.  If the decision 
remains adverse to the veteran, she and her 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


